[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT          FILED
                   ________________________ U.S. COURT OF APPEALS
                                                ELEVENTH CIRCUIT
                         No. 04-15367              September 14, 2005
                                                   THOMAS K. KAHN
                     Non-Argument Calendar
                                                       CLERK
                   ________________________

                D. C. Docket No. 02-22059-CV-JEM

STATE OF BELIZE, a foreign state,
DEVELOPMENT FINANCE CORPORATION,
a foreign corporation,

                                              Plaintiffs-Appellees
                                              Cross-Appellants,

                             versus

HOWTZER CORPORATION,
a Florida corporation,

                                              Defendant-Third-Party-
                                              Plaintiff-Counter-
                                              Defendant-Appellant
                                              Cross-Appellee,

HOWTZER CORPORATION DELAWARE,
a Delaware corporation,
HOWTZER INTERNATIONAL,
a Florida corporation,
HOWTZER INVESTMENTS,
a Florida corporation,
INFORMATION TECHNOLOGY DEVELOPMENT, INC.,
a Delaware corporation,
CARTAYA HERNANDEZ,
individually,
                                                                    Defendants-Appellants
                                                                         Cross-Appellees,

                                           versus

EMB GROUP, INC.,


                                                                    Third-Party-Defendant-
                                                                        Counter-Claimant.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                  (September 14, 2005)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

       This case concerns a contract for prefabricated homes entered into by

Howtzer Corporation, EMB Corporation (“EMB”), the State of Belize, and the

Development Finance Corporation (“DFC”), an agency of the State of Belize.

       The State of Belize and DFC, Plaintiffs-Appellees, filed an eight-count

complaint against Defendants-Appellants, various Howtzer corporate entities.1

The complaint alleged breach of contract (Counts I and VII), conversion (Count


       1
        EMB Group, Inc., is the Third-Party Defendant in this case. Claims between
Defendants-Appellants, as Third-Party Plaintiffs, and EMB Group, Inc., were resolved through a
settlement agreement prior to trial.

                                              2
II), civil theft in violation of Fla. Stat. § 772.11 (Count III), fraud (Count IV),

money had and received (Count V), and fraudulent conveyance or transfer (Count

VIII). In addition, the complaint sought a constructive trust and an accounting

(Count VI).

      In a non-jury trial, the district court found for Plaintiffs-Appellees as to

Counts I through V and Count VII, entering judgment according to the parties’

stipulation that Plaintiffs-Appellees’ damages were $526,500.00. Furthermore,

finding that Plaintiffs-Appellees were entitled to this amount of damages on any of

their claims, the court awarded treble damages pursuant to Florida’s civil theft

remedy, bringing the total damages to $1,579,500.00.

      We review the trial court’s findings of fact for clear error, and its

conclusions of law de novo. Miles v. Naval Aviation Museum Found., Inc., 289
F.3d 715, 720 (11th Cir. 2002).

      Howtzer and Cartaya contest the court’s finding that the parties entered into

an escrow agreement, which was the basis for the court’s entry of judgment against

them. After a careful review of the parties’ briefs and the record, we find that the

district court’s findings of fact, conclusions of law, and final judgment accurately

resolved the issues in this case. The district court did not clearly err in finding that

an escrow agreement existed because ample evidence in the record supported this



                                            3
finding. See The Florida Bar v. Joy, 679 So. 2d 1165, 1167 (Fla. 1996) (citation

omitted) (“In the absence of an express agreement, written or oral, the law will

imply from the circumstances of the escrow that the agent has undertaken a legal

obligation . . . .”). Furthermore, for the reasons stated in the district court’s

September 17, 2004 order, and having determined that the court’s finding of an

escrow agreement was not clearly erroneous, we find that Plaintiffs-Appellees have

established the requisite elements for the breach of contract, conversion, civil theft,

fraud, and money had and received claims. As for Plaintiffs-Appellees cross-claim

for attorney’s fees, we hold that the district court did not err in determining that

Plaintiffs-Appellees did not make the required showing of clear and convincing

evidence that would entitle them to attorney’s fees. See F LA. S TAT. ch. 772.104.

Accordingly, the court’s entry of judgment against Defendants-Appellants is

AFFIRMED.

      AFFIRMED.




                                            4